[DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                                                          FEB 17, 2012
                             No. 11-13801
                         Non-Argument Calendar             JOHN LEY
                                                            CLERK
                       ________________________

                  D.C. Docket No. 0:09-cr-60143-WJZ-2



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

RUBIELA VARGAS ORTIZ,

                                                         Defendant-Appellant.

                      ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                           (February 17, 2012)

Before WILSON, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:
      Robin J. Farnsworth, appointed counsel for Rubiela Vargas Ortiz in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Ortiz’s conviction and sentence

are AFFIRMED.




                                         2